Simmons, Chief Justice.
So far as appears, the motion for a new trial in this case is still pending in the court below. The judge did not dismiss it, but simply declined to entertain or consider it. Whilst it is the duty of the j udge of the superior court to entertain and consider all cases which may be pending in that court, and at some time or other determine and finally adjudicate or otherwise properly dispose of the same, a mere failure or refusal of the judge at a particular time to entertain or consider a pending motion is not such action or such a final judgment thereon as is the subject of review by writ of error. The writ of error must therefore be dismissed. Code, §4250. Writ of error dismissed.